Citation Nr: 1043094	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  10-37 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to February 
1963.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2010 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for bilateral hearing 
loss.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss was initially shown many years following 
active service and there is no competent medical linking current 
hearing loss to active service, to include noise exposure 
therein.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may sensorineural hearing loss be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).
The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In a March 2010 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim for 
service connection, as well as what information and evidence must 
be submitted by the Veteran and what information and evidence 
will be obtained by VA.  The letter also advised the Veteran of 
how the VA determines a disability rating and assigns an 
effective date, and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the service treatment 
records, service personnel records, the report of a VA 
examination, VA treatment records, a private treatment report, 
and statements from the Veteran and members of his family.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by reporting for a VA examination, responding to 
notices, and submitting evidence and argument.  Thus, the Veteran 
has been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Where a veteran served continuously for ninety days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent or more within one year from 
the date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran contends that he has bilateral hearing loss as a 
result of noise exposure as an armorer during active service.  He 
alleges that he was assigned to an Artillery Unit and spent a lot 
of time firing weapons on the firing range from inside a tank.  
He claims that they did not have hearing protection and he has 
experienced hearing problems since his military service.  The 
Veteran's DD Form 214 indicates that his primary specialty title 
was "armorer."  After reviewing the evidence of record, the Board 
finds that service connection for bilateral hearing loss is not 
warranted because there is no competent evidence of a nexus 
between his current bilateral hearing loss and active service.

Service treatment records are negative for complaints or findings 
of any hearing loss.  During the November 1962 examination prior 
to the Veteran's separation from service, he endorsed a history 
of ear, nose or throat trouble on the Report of Medical History.  
In the portion of that form wherein the examiner is to discuss 
the positive responses, the examiner noted the Veteran had 
frequent upper respiratory infection.  On clinical examination 
the Veteran's ears were found to be normal.  Further, 
audiological testing during the examination revealed that his 
hearing thresholds of were within normal limits in both ears.  
The first objective indication in the record of hearing loss was 
in July 2009, approximately 46 years after discharge from active 
service.

The record contains the report of a July 2009 private 
audiological evaluation.  While the graph of the hearing 
threshold levels is not interpreted, it appears to show that the 
Veteran did have hearing loss at that time.  Although the report 
does note a history of 9 years of service in the Army in a non-
combat artillery field, the examiner did not discuss any possible 
relationship between the Veteran's current hearing loss and such 
service.  Further, the report indicates that the Veteran 
sometimes had noise exposure as a hunter and from a chain saw.  
The Veteran also had a history of working 30 years in textiles, 
wearing plugs just about all of the time.  Additionally, the 
report related that the Veteran had been shot on the left side of 
the head while hunting.

VA treatment records show that the Veteran presented in September 
2009 for an audiology consultation.  He reported to the clinic 
with the July 2009 private audiogram.  The examiner said that the 
audiogram reveals a bilateral mild-to-profound sloping 
sensorineural hearing loss.  The Veteran was there to be 
considered for VA issued hearing aids.  He endorsed having rare 
tinnitus and reported military noise exposure from 9 years of 
working in artillery as well as occupational noise exposure from 
working in textiles.  Upon examination, pure tone threshold 
results showed bilateral moderate-to-profound sloping 
sensorineural hearing loss.  Speech recognition results were said 
to be good bilaterally, with 84 percent in the right ear and 72 
percent in the left ear.  Binaural ear impressions were obtained 
and the Veteran was referred for hearing aid fitting.  The 
Veteran was issued hearing aids in November 2009.

The Veteran was provided with a VA audiological examination in 
May 2010, during which the claims file was reviewed.  With 
regards to the Veteran's history of military, occupational, and 
recreational noise exposure, the Veteran reported military noise 
exposure as an armorer.  He did report occupational noise 
exposure working in textile mills.  He also said that he hunted 
and used chainsaws.  He did report using hearing protection.  He 
also indicated that he had been shot in the head in 1966, 
although he said that there was no damage to the ear or his 
hearing.  

Upon physical examination, audiological testing revealed pure 
tone thresholds of 50, 60, 80, 110, and 115+ decibels at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively, in the left ear.  
In the right ear, thresholds were 45, 55, 80, 90, and 100 
decibels at the same frequencies, respectively.  The speech 
recognition score for the Maryland CNC word list was 80 percent 
in the right ear and 72 percent in the left ear.  

The diagnosis was of moderate to profound sensorineural hearing 
loss on the right with good speech discrimination and moderate to 
profound sensorineural hearing loss on the left with fair speech 
discrimination.  The examiner opined that hearing loss is less 
likely as not (less than 50/50 probability) caused by or a result 
of noise exposure in military service.  The examiner's rationale 
was that the audiological examination 3 months prior to the 
Veteran's discharge from service was normal bilaterally and the 
Veteran does not report any specific acoustic trauma in the 3 
months prior to discharge.  He had vocational and recreational 
noise exposure for many years after discharge.  The examiner 
explained that the literature does not support delayed onset 
hearing loss secondary to noise exposure.

In support of his claim, the Veteran submitted lay statements 
from his sister and his wife.  They attested that the Veteran's 
hearing was good prior to entering the military, but deteriorated 
during active service and was bad upon discharge.  They believe 
that his hearing must have declined during active service as a 
result of noise exposure therein. 

After review of the record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
service connection for bilateral hearing loss.  While the Veteran 
has a current diagnoses of bilateral hearing loss, the only 
relevant and competent medical opinion of record, that of the May 
2010 VA examiner, found that the Veteran's current bilateral 
hearing loss is less likely as not (less than 50/50 probability) 
caused by or a result of noise exposure in military service.  The 
May 2010 VA examiner reviewed the Veteran's claims file, examined 
the Veteran, and provided a rationale to support his conclusion, 
including reference to service treatment records as well as 
medical literature.  There is no competent medical opinion to the 
contrary. 

To the extent the Veteran and his family members contend that his 
hearing loss began in service and continued since, there is no 
indication that they possess any medical or specialized knowledge 
with respect to diagnosing hearing loss.  Thus, they are not 
qualified to render a medical diagnosis of hearing loss or a 
medical opinion concerning the etiology of that disorder.  In 
this regard, medical testing is required to establish the 
presence of hearing loss, and medical expertise is required to 
determine the etiology of such as there are many different causes 
of hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994); see 
also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) 
(noting general competence to testify as to symptoms but not to 
provide medical diagnosis).  Thus, the opinions of the Veteran 
and his family members on such matter are not competent medical 
opinions.  

Moreover, medical testing was conducted at the Veteran's 
separation examination and showed hearing within normal limits.  
Such testing is more credible and probative in determining the 
presence of hearing loss at that time than the recollections of 
the Veteran and his family members more than 40 years after 
discharge from service.  Further, the first objective evidence of 
hearing loss was in 2009, approximately 46 years after his 
discharge from service.  In any event, whether any symptoms the 
experienced in service or following service are in any way 
related to his current hearing loss requires medical expertise to 
determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) 
("Although the veteran is competent to testify to the pain he has 
experienced since his tour in the Persian Gulf, he is not 
competent to testify to the fact that what he experienced in 
service and since service is the same condition he is currently 
diagnosed with.").  The only medical opinion addressing the 
relationship between the current hearing loss and service is from 
the VA examiner, who concluded the current hearing loss is not 
likely related to military service. 

In summary, the most probative evidence of record indicates that 
hearing loss was not shown in service or for many years 
thereafter, and is not related to the Veteran's military service, 
to include noise exposure therein.  Thus, the preponderance of 
the evidence is against a grant of service connection for 
bilateral hearing loss on a direct or presumptive basis.

In reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


